[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION TO STRIKE
Pursuant to Connecticut Practice Book 116 and 151 et seq., plaintiff, The Chase Manhattan Bank, N.A., ("Chase") moves to strike the counterclaims of defendant Peter Dunn ("Dunn") filed November 22, 1991. The bases for this motion, as more fully set forth in the accompanying memorandum of law, are as follows: Dunn's counterclaims do not arise out of the same transaction which is the subject of Chase's Complaint; the Connecticut Unfair Trade Practices Act does not apply to banking institutions; and Dunn's counterclaims fail to state a legally sufficient cause of action in contract.
THE PLAINTIFF THE CHASE MANHATTAN BANK, N.A.
Charles W. Pieterse #306116 Margaret A. Triolo #403241 Whitman  Ransom #67577 CT Page 2961
ORAL ARGUMENT REQUESTED TESTIMONY NOT REQUIRED
ORDER
The foregoing Motion to Strike having been heard, it is hereby GRANTED this 12th day of February, 1992.
[EDITORS' NOTE:  THE JUDGE'S SIGNATURE IS ELECTRONICALLY NON-TRANSFERRABLE.]